Bloodworth, J.
1. The court did not abuse his discretion in overruling the motion for a continuance.
2. In his order overruling the motion for a new trial Judge Hardeman-said: "I have reviewed the record in this case with great care. Questions of fact are questions for the jury and not the court. Motions for a new trial are granted when there appears a reason growing out of an error of law. No error of law is even assigned. The case was tried and the jury passed on the issues of fact. An accomplice testified, but an examination of the brief of evidence will demonstrate that the accomplice was corroborated not only by the proof that the crime was committed by some one, but by ample evidence, direct and circumstantial, that authorized the jury to return the verdict they returned. A jury having passed upon the questions of fact, a judge has no right to override, the verdict and grant a new trial, unless a legal reason appears therefor. None appears in this case. The court can not arbitrarily override and set aside the findings of a jury.” We agree with this order of the judge.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.